Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151657                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  In re Estate of KEYES.                                                                                    Joan L. Larsen,
                                                                                                                      Justices
  _________________________________________/
  DEPARTMENT OF COMMUNITY HEALTH,
          Appellee,
  v                                                                 SC: 151657
                                                                    COA: 320420
                                                                    Bay Probate Court:
  ESTATE OF ESTHER KEYES,                                           13-049103-CZ
             Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the April 16, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2016
           d0120
                                                                               Clerk